Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group 1, claim(s)1-2, drawn to an in vitro method for identifying compound that decrease/inhibit chemotherapy resistance comprising determining a compound binding to a target amino acid sequence of SEQ ID NO: 12 or 13.

Species election:	1) SEQ ID NO:12 or 13;
			2) aptamers or antibody.

Elect ONE from each of the subgenus groups 1)-2) above. 
Group 2, claim(s) 3-9, drawn to in vivo method of decreasing/inhibiting chemotherapy resistance to chemotherapy regimens based on platinum comprising administering a subject a composition comprising a binding molecule that inhibit expression or activity of MAFG protein in cancer cells.

Species election:	1) one sequence from SEQ ID NO:12, 13, 11 or 23 in claim 3 or 4).
		       	2) expression or activity (claim 3);
		       	3) aptamers or antibody (claim 5).

Elect ONE from each of the subgenus groups 1)-3) above. 

Group 3, claim(s) 10-18, drawn to a method of treating a cancer or preventing cancer progression comprising administering to the subject a binding molecule in combination with one chemotherapeutic drug based on platinum to inhibit expression of expression or activity of MAFG protein.

Species election:	1) treating cancer, preventing metastasis, or preventing recurrence or survival rate;
	2) SEQ ID NO:12 or 13;
			3) one cancer listed in claim 12;
			4) one chemotherapeutic drug listed in claim 13;
			
Elect ONE from each of the subgenus groups 1)-4) above. 

The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of group 1 is considered to identify a binding compound to targeting an amino acid sequence comprising the peptide of SEQ ID NO: 2 or 3.  The special technical feature that links groups 1-3 is the sequence comprising either of the peptide.    
WO2003016475 teaches a polypeptide sequence comprising the sequence of SEQ ID NO: 2 as well of screening a compound that targeting the sequences as evidenced by sequence alignment. Thus, the special technical feature of group 1 as well as the special technical feature linking each of the groups is not a contribution over the prior art and thus does not constitute a special technical feature as defined by PCT Rule 13.2. 
ID   ADD48728 standard; protein; 156 AA.
DT   02-DEC-2004  (revised)
DT   29-JAN-2004  (first entry)
DE   Rat Protein NP_034887, SEQ ID NO 14437.
KW   Rat; pain; neuronal tissue; gene therapy; spinal segmental nerve injury;
KW   chronic constriction injury; CCI; spared nerve injury; SNI; Chung.
CC PN   WO2003016475-A2.
CC PD   27-FEB-2003.
CC PF   14-AUG-2002; 2002WO-US025765.
PR   14-AUG-2001; 2001US-0312147P.
PR   01-NOV-2001; 2001US-0346382P.
PR   26-NOV-2001; 2001US-0333347P.
CC PA   (GEHO ) GEN HOSPITAL CORP.
CC PA   (FARB ) BAYER AG.
CC PI   Woolf C,  D'urso D,  Befort K,  Costigan M;
CC PT   New composition comprising two or more isolated polypeptides, useful for preparing a medicament for treating pain in an animal.
CC PS   Example 1; Page; 1017pp; English.
CC   The invention discloses a composition comprising two or more isolated rat or human polynucleotides or a polynucleotide which represents a fragment,
CC   derivative or allelic variation of the nucleic acid sequence. Also 
CC   claimed are a vector comprising the novel polynucleotide, a host cell 
CC   comprising the vector, a method for identifying a nucleotide sequence 
CC   which is differentially regulated in an animal subjected to pain and a 
CC   kit to perform the method, an array, a method for identifying an agent 
CC   that increases or decreases the expression of the polynucleotide sequence
CC   that is differentially expressed in neuronal tissue of a first animal 
CC   subjected to pain, a method for identifying a compound which regulates 
CC   the expression of a polynucleotide sequence which is differentially 
CC   expressed in an animal subjected to pain, a method for identifying a 
CC   compound that regulates the activity of one or more of the 
CC   polynucleotides, a method for producing a pharmaceutical composition, a 
CC   method for identifying a compound or small molecule that regulates the 
CC   activity in an animal of one or more of the polypeptides given in the 
CC   specification, a method for identifying a compound useful in treating 
CC   pain and a pharmaceutical composition comprising the one or more 
CC   polypeptides or their antibodies. The polynucleotide or the compound that modulates its activity is useful for preparing a medicament for treating 
CC   pain (e.g. spinal segmental nerve injury (Chung), chronic constriction 
CC   injury (CCI) and spared nerve injury (SNI)) in an animal (e.g. gene 
CC   therapy). The sequence presented is a rat protein (described in Table 3 
CC   of the specification) which is differentially expressed during pain. 
CC   Note: The sequence data for this patent did not form part of the printed 
CC   specification, but was obtained in electronic form directly from WIPO at 
CC   ftp.wipo.int/pub/published_pct_sequences
SQ   Sequence 156 AA;

  Query Match             100.0%;  Score 69;  DB 3;  Length 156;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTLKNRGYAASCR 13
              |||||||||||||
Db         57 RTLKNRGYAASCR 69

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention as indicated above to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

If an examiner (1) determines that the claims lack unity of invention and (2) requires election of a single invention, when all of the claims drawn to the elected invention are allowable (i.e., meet the requirements of 35 U.S.C. 101, 102, 103 and 112), the nonelected invention(s) should be considered for rejoinder. Any nonelected product claim that requires all the limitations of an allowable product claim, and any nonelected process claim that requires all the limitations of an allowable process claim, should be rejoined. See MPEP § 821.04. Any nonelected processes of making and/or using an allowable product should be considered for rejoinder. The examiner should notify applicants of potential rejoinder of non-elected process claims by placing form paragraph 8.21.04 at the end of any lack of unity determination made between a product and a process of making the product or between a product and a process of using the product.


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are set forth under each of the inventive groups above.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the same reasons set forth above, the reference of WO2003016475 teach species of SEQ ID NO: 2.
Any invention 1-3 is elected, Applicant is required, in reply to this action, to make election from each of the subgenus group in which the claims shall be restricted if no generic claim is finally held to be allowable.  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is 571-272-3112.  The examiner can normally be reached on 8am-6.00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642